UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1794


FELICIA GAY CAMPER,

                Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:08-cv-00069-JBF-FBS)


Submitted:   February 16, 2010              Decided:   April 8, 2010


Before MICHAEL, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felicia Gay Camper, Appellant Pro         Se.    Susan Lynn Watt,
Assistant United  States Attorney,        Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Felicia Gay Camper appeals the district court’s order

accepting the recommendation of the magistrate judge to deny her

summary judgment motion and to grant the Commissioner’s summary

judgment    motion     in     her    action     seeking          review     of    the

Commissioner’s decision to deny her Supplemental Security Income

under the Social Security Act.             We have reviewed the record and

find   no   reversible      error.    Accordingly,         we    affirm     for   the

reasons stated by the district court.                Camper v. Comm’r, No.

4:08-cv-00069-JBF-FBS        (E.D.   Va.    filed    May    6,     2009;     entered

May 7, 2009).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument     would    not    aid    the     decisional

process.

                                                                            AFFIRMED




                                       2